Citation Nr: 1037253	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-43 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of the low 
back. 

2.  Entitlement to service connection for a disability of the 
right big toe. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to October 2000 
and from September 2005 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.

In June 2010, the Board remanded the Veteran's appeal to accord 
the agency of original jurisdiction the opportunity to schedule 
the Veteran for his requested hearing.  The RO scheduled the 
Veteran for a hearing in September 2010, but the Veteran then 
withdrew his hearing request.  Further, and as will be discussed 
in further detail below, the Veteran has subsequently withdrawn 
his service connection claims from appellate review. 


FINDING OF FACT

The Veteran has withdrawn all appeals pending before the Board. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. Brown, 
9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the Veteran, the applicable 
claim number, and a statement that the appeal is withdrawn.  Id.  

Here, in a September 2010 letter, the Veteran's service 
representative expressed the Veteran's desire to withdraw from 
appellate review all issues on appeal.  As of September 2010 when 
Board received the representative's statement, the Board had not 
yet issued a final decision on the service connection claims on 
appeal.  Therefore, the Veteran's withdrawal of these claims is 
valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  Consequently, 
in such an instance, dismissal of the pending appeals is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claims 
for entitlement to service connection for a low back disability 
and a disability of the right big toe is not appropriate, and the 
appeals of these claims should be dismissed.  Id.   


ORDER

The appeal of the issue of entitlement to service connection for 
a disability of the low back is dismissed. 

The appeal of the issue of entitlement to service connection for 
a disability of the right big toe is dismissed.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


